UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2013 AEGION CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-10786 45-3117900 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (636) 530-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure Beginning on July 31, 2013, the Company will be making available on its website a slide presentation for various investors. A copy of this slide presentation is attached hereto as Exhibit 99.1. The Company is furnishing the information in this Item 7.01 of this Current Report on Form 8-K and in Exhibit 99.1 to comply with Regulation FD. Such information shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company's filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits . (d) The following exhibits are filed as part of this report: Exhibit Number Description Investor Slide Presentation dated July 31, 2013, filed herewith. *** SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEGION CORPORATION By: /s/David F. Morris David F. Morris Senior Vice President, General Counsel and Chief Administrative Officer Date: July 31, 2013 INDEX TO EXHIBITS These exhibits are numbered in accordance with the Exhibit Table of Item 601 of Regulation S-K. Exhibit Description Investor Slide Presentation dated July 31, 2013, filed herewith.
